UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A-1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 000-53309 RIVERDALE MINING INC. (Exact name of registrant as specified in its charter) NEVADA 68-0672900 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20 Carl Crescent Toronto, Ontario Canada M1W 3R2 (Address of principal executive offices, including zip code.) 1-877-536-0333 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 7,000,000 as of August 12, 2011. 2 EXPLANATORY NOTE Our company is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to our quarterly report on Form 10-Q for the period ended June 30, 2011 (the “Form 10-Q”), filed with the Securities and Exchange Commission on August 15, 2011 (the “Original Filing Date”), to correct errors made on the statement of cash flows page, whereas the column heading for the three months ended June 30, 2010 has been properly reflected and to correct the total of net cash provided by financing activities for the three months ended June 30, 2011 of $11,092 instead of $31,092. Additionally, we are amending the original filing to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from our Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. No other changes have been made to the Form 10-Q. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Riverdale Mining Inc. (An Exploration Stage Company) June 30, 2011 Basis of Presentation The accompanying statements are presented in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring adjustments) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ended June 30, 2011 are not necessarily indicative of results that may be expected for the year ending March 31, 2012. Condensed Balance Sheets (unaudited) F-1 Condensed Statements of Expenses (unaudited) F-2 Condensed Statements of Cash Flows (unaudited) F-3 Notes to (unaudited) Condensed Financial Statements F-4 4 RIVERDALE MINING INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS Unaudited June 30, March 31, 2011 2010 ASSETS CURRENT ASSETS Cash $ 2,057 $ 2,677 Total Current Assets 2,057 2,677 TOTAL ASSETS $ 2,057 $ 2,677 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 63,128 $ 12,863 Demand note payable 50,000 40,000 Accounts payable – related party 12,497 11,405 TOTAL LIABILITIES 125,625 64,268 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred Stock, 100,000,000 shares authorized, $0.00001 par value No shares are issued and outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 7,000,000 shares issued and outstanding 70 70 Additional paid-in capital 199,980 199,980 Deficit accumulated during exploration stage (323,618) (261,641) TOTAL STOCKHOLDERS' DEFICIT (123,568) (61,591) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 2,057 $ 2,677 See accompanying condensed notes to interim unaudited condensed financial statements. F-1 5 RIVERDALE MINING INC. (AN EXPLORATION STAGE ENTERPRISE) CONDENSED STATEMENTS OF EXPENSES (Unaudited) For the period from March 30, Three Month Ended Three Month Ended 2007 (Inception) Through June 30, 2011 June 30, 2010 June 30, 2011 EXPENSES Consulting fees $ 54,765 $ 4,500 $ 166,752 Legal and accounting 280 2,500 75,959 Exploration - - 16,500 Loan Interest 1,247 - 2,680 Other general and administrative 5,685 2,974 61,727 NET LOSS $ (61,977) $ (9,974) (323,618) NET LOSS PER COMMON SHARE- BASIC AND DILUTED $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - BASIC AND DILUTED See accompanying condensed notes to interim unaudited condensed financial statements.
